DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/22/2020 (hereinafter" amendment") has been accepted and entered.  

Allowable Subject Matter
Claims 1-2 are allowed.  The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, Mabee (US Pat. Pub. 20150273641) discloses a closure device (fig. 1, 60, door) for a chamber (52, enclosure) housing a laser unit (24, laser robot) for cutting a sheet metal strip (see para. [0005], describing laser cutting of various materials), comprising: a bar disposed in proximity of an exit slit of a strip to be machined (fig. 3, 60, door, wherein edge running horizontally along the bottom of the door is in the proximity of the opening/slit of the item to be machined), and transversely to a strip advancement axis (fig. 2, 26 and 28, directions; which are transverse to the door and with para. [0031] describing that the workpiece can be moved in both direction via the belt members 32 and 34); and an actuator providing for a movement of the bar closer and farther from the strip (figs. 3 and 4, 62 and 64, motorized door operator, which moves the door in the vertical direction), thereby preventing any laser beams 
 Please Note: Regarding the limitation for the device cutting a sheet metal strip, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Mabee para. [0005], describes laser cutting of various materials, and describes a device capable of cutting a sheet metal strip, and therefore meets the claim limitation.
Mabee is silent on the bar being coupled, at edges of major side surfaces facing the strip, to longitudinal edges of a U-folded plate having a plurality of transverse slots ending before the longitudinal edges of the U-folded plate; wherein the plate is configured to have an internal portion of the plate deform in an area of contact with the strip upon contact with the strip.
Although portions of the claimed structure are taught by the reference of Hautmann et al. (US Pat. Pub. 20070095568) wherein said bar being coupled to a U-folded plate (fig. 3, 58 or 58’, spring contact [i.e. u-folded plate], coupled to 33, plate [i.e. bar]) having a plurality of transverse slots ending before the longitudinal edges of the U-folded plate (slots shown in fig. 4 and described in para. [0052]); wherein the plate is configured to have an internal portion of the plate deform in an area of contact with the 
Hautmann does not teach “the bar being coupled, at edges of major side surfaces facing the strip, to longitudinal edges of a U-folded plate (Hautmann instead teaches a bar being coupled in a central position to a single longitudinal edge of a u-folded plate).
Additionally, Mabee discloses a laser containment system that successfully traps laser, so that a person of ordinary skill in the art would have no motivation to alter the device disclosed by Mabee by combining it with Hautmann, as there is no perceptible benefit given the references.  
And although Greenway et al. (US 20040168862) teaches said bar being coupled at edges of major side surfaces facing the strip (see fig. 4, 27, steel member, wherein 27 forms the bar edges which are coupled to longitudinal edges of the u-shaped member 32, sheet).  Greenway is in the field of elevator doors which is in a different field and not reasonably pertinent to the applicant’s problem of containing laser emissions, and therefore cannot be relied on under 35 U.S.C 103 rejections.
None of the references of record discloses or suggest, either alone or in combination, the combination wherein the bar being coupled, at edges of major side surfaces facing the strip, to longitudinal edges of a U-folded plate having a plurality of transverse slots ending before the longitudinal edges of the U-folded plate; wherein the plate is configured to have an internal portion of the plate deform in an area of contact  claim 1 is found allowable.  Claim 2 is allowable based on its dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/22/2020, with respect to the combination of Mabee with Hautmann or Greenway have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1 and 2 has been withdrawn, with reasoning for allowance provided in the applicable section above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761